 



FIRST AMENDMENT TO

SINGLE FAMILY HOMES REAL ESTATE PURCHASE AND SALE AGREEMENT

 

 

THIS FIRST AMENDMENT TO SINGLE FAMILY HOMES REAL ESTATE PURCHASE AND SALE
AGREEMENT (this "First Amendment") is made as of December 11, 2013, by and among
DOMINION ATLANTA PROPERTIES FUND I, LP, a Delaware limited partnership, DP
ATLANTA FUND, LLC, a Delaware limited liability company, STONE TOWER
INVESTMENTS, LLC, a Georgia limited liability company, FULL COURT PRESS, LLC, a
Delaware limited liability company, RMN INVESTMENT HOLDINGS, LLC, a Delaware
limited liability company, DP ATLANTA, LLC, a Maryland limited liability
company, and DPH ATLANTA, LLC, a Delaware limited liability company
(collectively, “Seller”) and REVEN HOUSING GEORGIA, LLC a Delaware limited
liability company (together with any designee identified or appointed by REVEN
HOUSING GEORGIA, LLC, “Buyer”), with reference to the following recitals:

 

RECITALS

 

A. Seller and Buyer entered into that certain Single Family Homes Real Estate
Purchase and Sale Agreement, dated as of November 15, 2013 ("Agreement"),
pursuant to which Seller agreed to sell and Buyer agreed to purchase from
Seller, that certain group of up to One Hundred Seventy Three (173) single
family homes, in the City of Atlanta, Georgia, and which is more particularly
defined in the Agreement as the “Property,” all upon the terms and subject to
the conditions contained in the Agreement.

 

B. Seller and Buyer have agreed to amend the Agreement to adjust, among other
things, the number of houses to be purchased by Buyer from Seller by the Closing
Date.

 

AGREEMENT

 

1.             Definitions. All initially-capitalized terms used in this First
Amendment without definition shall have the meanings given such terms in the
Agreement.

 

2.             Deposit: At the closing of the transactions contemplated by the
Agreement, Buyer shall receive a credit against the Purchase Price in the amount
of the Deposit with respect to the Property identified in Exhibit A-1. No
further deposit will be placed into Escrow.

 

3.             Due Diligence Period. The definition of the Due Diligence Period
in the Basic Terms shall be deleted and replaced with the following:

 

Due Diligence Period: Subject to the provisions of Section 7 below, the period
commencing on the Effective Date and ending 6:00 PM Pacific Time on December 31,
2013, during which period Buyer will be provided the opportunity to review all
aspects of the Property.

 



 

 

  

4.             Deferred Closing. Section 5(c) shall be deleted and replaced by
the following:

 

(c) Deferred Closing. Buyer will cause the Closing to occur with respect to the
Property identified on Exhibit A-1 on the Closing Date. The consideration
required to close with respect to those Properties will be equal to the sum of
the values of the properties set forth on Exhibit A-1 (less the value of any
Excluded Properties) and Buyer will close with respect to those properties on
the scheduled Closing Date, time being of the essence. Buyer may, in its
discretion, close on the Properties identified on Exhibit A-2 by delivering to
Escrow the sum of the values of the Properties set forth on Exhibit A-2 (less
the value of any Excluded Properties) on or before February 24, 2014, and the
consideration required to close with respect to those Properties will be the
amount so delivered to Escrow.

 

5.             Due Diligence Period. Section 7(a) shall be deleted and replaced
with the following:

 

(a) Buyer will have a period commencing on the Effective Date and ending at 6:00
PM Pacific Time on December 31, 2013 (the “Due Diligence Period”) to examine,
inspect, and investigate the Property and, in Buyer’s sole judgment and
discretion, to determine whether Buyer desires to purchase the Property.

 

6.             Exhibits. Exhibit A-1 and Exhibit A-2 of the Agreement are hereby
replaced by Exhibit A-1 and Exhibit A-2, respectively, attached to this First
Amendment.

 

7.             Full Force and Effect. Except as modified herein, Buyer and
Seller agree and affirm that the Agreement remains in full force and effect.

 

IN WITNESS WHEREOF, Buyer and Seller have caused this First Amendment to be duly
executed on their behalfs as of the day and year stated above.

 

 



  BUYER         REVEN HOUSING GEORGIA, LLC   a Delaware limited liability
company               By: /s/ Chad Carpenter     Chad Carpenter     Chief
Executive Officer               SELLER         DOMINION ATLANTA PROPERTIES FUND,
I, LP,   a Delaware limited partnership         By: /s/ Jack BeVier   Name: Jack
BeVier, General Partner               DP ATLANTA FUND, LLC,   a Delaware limited
liability company         By: /s/ Jack BeVier   Name: Jack BeVier, Sole Member  
            STONE TOWER INVESTMENTS, LLC,   a Georgia limited liability company
        By: /s/ Jack BeVier   Name: Jack BeVier, Agent for Owner              
FULL COURT PRESS, LLC,   a Delaware limited liability company         By: /s/
Jack BeVier   Name: Jack BeVier, Agent for Owner               RMN INVESTMENT
HOLDINGS, LLC,   a Delaware limited liability company         By: /s/ Jack
BeVier   Name: Jack BeVier, Member               DP ATLANTA, LLC,   a Maryland
limited liability company         By: /s/ Jack BeVier   Name: Jack BeVier,
Member            

  



2

 





 



  DPH ATLANTA, LLC,   a Delaware limited liability company         By: /s/ Jack
BeVier   Name: Jack BeVier, Member

 



3

 

 

 

EXHIBIT A-1

 

DESCRIPTION OF PROPERTies IN DECEMBER 31, 2013 CLOSING

 

RMN INVESTMENT HOLDINGS, LLC Properties

 

No. Address County City Zip Code Cost 1. 95 Triple Crown Ln Henry Ellenwood
30294  $       78,453 2. 384 Cativo Dr SW Fulton Atlanta 30311  $       74,213  
Total of 2 Properties     Total  $     152,666

 

DP ATLANTA, LLC Properties

 

No. Address County City Zip Code Cost 3. 1741 Fielding Way Clayton Hampton 30228
 $        74,804 4. 8202 Winewood Ct Clayton Riverdale 30274  $        72,537 5.
806 Boston Commons Clayton College Park 30349  $        62,745 6. 8281 Chestnut
Dr Clayton Jonesboro 30238  $        74,804 7. 2331 Nicole Dr Clayton Hampton
30228  $        79,338 8. 6354 Shannon Pkwy #18C Fulton Union City 30291
 $        70,270 9. 6304 Hickory Lane Cir Fulton Union City 30291
 $        77,071 10. 3684 Brookwood Blvd Clayton Rex 30273  $        77,071 11.
2223 Scarbrough Dr DeKalb Stone Mountain 30088  $        72,537 12. 7032 Panda
Rd Cobb Austell 30168  $        79,338 13. 966 Foxworthy Ln Clayton Riverdale
30296  $        92,938 14. 4677 Cedar Park Trl DeKalb Stone Mountain 30083
 $        72,084 15. 1738 Salina Dr Clayton Jonesboro 30236  $        72,537 16.
468 Paxton Pl Clayton Riverdale 30274  $        81,604 17. 1983 Northerly Way
DeKalb Stone Mountain 30088  $        77,071 18. 2441 Brianna Dr Clayton Hampton
30228  $        72,084 19. 145 Cinnamon Fern Cir Newton Covington 30016
 $        95,205 20. 886 Disney Ct DeKalb Stone Mountain 30088  $        72,084
21. 4631 Candlewyck Way Gwinnett Buford 30518  $        74,804   Total of 19
Properties     Total  $    1,450,926

 

 

Total A-1 Sum: $1,603,592.00

 



 

 

 

EXHIBIT A-2

 

DESCRIPTION OF PROPERTIES IN 2014 OPTIONAL CLOSING

 

DOMINION ATLANTA PROPERTIES FUND I, LP Properties

 

No. Address County City Zip Code Cost 22. 1011 Briarberry Ln Riverdale Clayton
30296  $              93,472 23. 1305 Sandybrook Ct DeKalb Lithonia 30058
 $              93,472 24. 2714 Parkway Trl DeKalb Lithonia 30058
 $              69,881 25. 6576 Planters Ct Clayton Morrow 30260
 $              75,668 26. 3781 Wesley View DeKalb Decatur 30034
 $              73,442 27. 3399 Bells Landing Dr Clayton Rex 30273
 $              84,570 28. 170 Rivergate Ct Clayton Jonesboro 30238
 $              97,923 29. 2353 Brianna Dr Clayton Hampton 30228
 $              73,442 30. 8808 Edenton Way Clayton Jonesboro 30238
 $              97,923 31. 3281 Glen Hollow Dr Clayton Rex 30273
 $              75,668 32. 330 E Country Woods Dr Newton Covington 30016
 $              77,893 33. 2457 Northmill Ln DeKalb Decatur 30035
 $              80,119 34. 2048 Manhattan Pkwy DeKalb Decatur 30035
 $              82,344 35. 3700 Prescott Ridge DeKalb Clarkston 30021
 $              75,668 36. 3163 Hardin Ct DeKalb Lithonia 30038
 $              93,472 37. 1489 Emily Ct Clayton Riverdale 30296
 $              77,893 38. 6089 Giles Ct DeKalb Lithonia 30058
 $              97,923 39. 1914 Grove Way Clayton Hampton 30228
 $              73,442 40. 5454 Northcut Dr Clayton Atlanta 30349
 $              82,344 41. 497 Eagles Crossing Clayton Riverdale 30274
 $              77,893 42. 8479 Glendevon Ct Clayton Riverdale 30274
 $              95,697 43. 3323 Waldrop Trl DeKalb Decatur 30034
 $              75,668 44. 7 Old Roundtree Rd Clayton Riverdale 30274
 $              75,668 45. 9925 Rivercliff Ln Douglas Villa Rica 30180
 $              80,119 46. 1364 Daffodil Ln Clayton Hampton 30228
 $              97,923 47. 1062 Plantation Blvd Rockdale Conyers 30094
 $              89,021 48. 3340 Glen Hollow Dr Clayton Rex 30273
 $              75,668 49. 355 Lakefront Dr Henry McDonough 30253
 $              97,923 50. 2850 Heritage Ln Clayton Morrow 30260
 $            100,148 51. 3575 Brookstone Way Fulton Union City 30291
 $              77,893 52. 7596 Briar Crest Ct Clayton Riverdale 30296
 $              84,570 53. 2301 Nicole Dr Clayton Hampton 30228
 $              70,772 54. 7110 New Dale Rd Clayton Rex 30273
 $              77,893 55. 8734 Parliament Pl Clayton Jonesboro 30238
 $              82,344 56. 2743 Rosebud Ct Clayton Hampton 30228
 $              75,668 57. 3709 Prescott Ridge Cir DeKalb Clarkston 30021
 $              73,442 58. 1726 Hearthstone Way Clayton Jonesboro 30236
 $              75,668 59. 2973 Heritage Villa Dr DeKalb Lithonia 30038
 $              68,991 60. 3798 Waldrop Ln DeKalb Decatur 30034
 $              75,668 61. 361 Chateauguay Dr Henry Ellenwood 30294
 $              75,668 62. 873 River Mist Dr Clayton Jonesboro 30238
 $              84,570 63. 417 Montgomery Pl Clayton Jonesboro 30238
 $              95,697 64. 2020 Valley Woods Dr Clayton Riverdale 30296
 $            106,825 65. 7624 Creekside Ln Clayton Riverdale 30296
 $              75,668 66. 5693 Eagles Feather Ln Clayton Riverdale 30274
 $              77,893 67. 4642 Latchwood Dr DeKalb Lithonia 30038
 $              82,344 68. 7312 Williamsburg Dr Clayton Riverdale 30274
 $              82,344 69. 1560 Tigris Ct Clayton Atlanta 30349
 $              84,570 70. 9042 Bob Jackson Dr Clayton Jonesboro 30238
 $              82,344   Total of 49 Properties     Total  $         4,053,119

 



2

 

 

DP ATLANTA FUND, LLC Properties

 

No. Address County City Zip Code Cost 71. 3682 Brookwood Blvd Clayton Rex 30273
 $              75,520 72. 2144 Marbut Farms Entry DeKalb Lithonia 30058
 $              75,520 73. 3127 Panthers Trace DeKalb Decatur 30034
 $              66,635 74. 7215 Raintree Loop Clayton Jonesboro 30236
 $              77,741 75. 5271 Brentwood Rd Clayton College Park 30349
 $              75,520 76. 977 Ellison Ct Cobb Austell 30168
 $              77,741 77. 6738 Amesbury Ln Clayton Riverdale 30296
 $              77,741 78. 3940 Scott Dr Clayton Forest Park 30297
 $              70,634 79. 825 Pixley Dr Clayton Riverdale 30296
 $              73,299 80. 2278 Lanier Pl Clayton Morrow 30260
 $              77,741 81. 5475 Deerfield Trl Fulton College Park 30349
 $              75,520 82. 6186 Princeton Ave Clayton Morrow 30260
 $              75,520 83. 523 Carlton Pointe Fulton Palmetto 30268
 $              79,518 84. 947 Fox Valley Ct DeKalb Stone Mountain 30088
 $              77,741 85. 7503 Conkle Rd Clayton Jonesboro 30236
 $            106,617 86. 4021 Maplewood Dr DeKalb Decatur 30035
 $              75,520 87. 8206 Mahogany Ln DeKalb Lithonia 30058
 $              93,290 88. 8062 Kylie Ct Clayton Jonesboro 30274
 $              79,963 89. 1687 Hunting Creek Dr Rockdale Conyers 30013
 $             64,414 90. 2185 Miranda Dr Clayton Morrow 30260
 $             73,299 91. 40 Court St S Henry Ellenwood 30294
 $             77,741 92. 5571 Tunbridge Wells Rd DeKalb Lithonia 30058
 $             79,963 93. 2165 Knighton Dr Fulton Atlanta 30349
 $             70,634 94. 2791 Vining Ridge Ter DeKalb Decatur 30034
 $              53,308   Total of 24 Properties     Total  $         1,831,140

 

STONE TOWER INVESTMENTS, LLC Properties

 

No. Address County City Zip Code Cost 95. 6092 Marbut Rd DeKalb Lithonia 30058
 $          69,082 96. 537 Fielding Cir Clayton Riverdale 30274
 $          55,266 97. 11949 Spring Lake Way Clayton Fayetteville 30215
 $          82,899 98. 6589 River Rd Clayton Riverdale 30274  $          54,871
99. 6295 Klondike River Rd DeKalb Lithonia 30038  $          70,108 100. 6114
Camden Forrest Dr Clayton Riverdale 30296  $          59,213 101. 370 Valiant Ln
Clayton Riverdale 30274  $          67,108 102. 206 Lucan Ct Clayton Riverdale
30274  $          65,135   Total of 8 Properties     Total  $        523,682

 



3

 

 

FULL COURT PRESS, LLC Properties

 

No. Address County City Zip Code Cost 103. 2052 Cherrybrook Dr DeKalb Decatur
30032 $     68,000 104. 5221 Kirk Dr Clayton College Park 30349 $     70,000
105. 1097 Hidden Brook Trl Clayton Atlanta 30349 $     68,000 106. 3528 Waldrop
Cliff Cir DeKalb Decatur 30034 $     74,000 107. 1500 Knights Trl DeKalb Stone
Mountain 30083 $     80,000   Total of 5 Properties     Total $   360,000

 

RMN INVESTMENT HOLDINGS, LLC Properties

 

No. Address County City Zip Code Cost 108. 5268 Fox Path DeKalb Stone Mountain
30088  $          74,213 109. 6362 Redan Sq DeKalb Lithonia 30058
 $          76,333 110. 3648 Stanford Cir DeKalb Decatur 30034
 $          72,092 111. 6354 Shannon Pkwy #35G Fulton Union City 30291
 $          67,428 112. 4811 White Oak Path DeKalb Stone Mountain 30088
 $          74,213 113. 6427 Bedford Ln DeKalb Lithonia 30058  $          65,562
114. 9044 Hamilton Ct Clayton Jonesboro 30236  $          63,611 115. 2975
Phillips Way DeKalb Lithonia 30038  $          69,972 116. 5319 Creekview Way
Clayton Morrow 30260  $          75,909 117. 3685 Eagle Woods Cir DeKalb
Lithonia 30038  $          89,055   Total of 10 Properties     Total
 $        728,388

 

DP ATLANTA, LLC Properties

 

No. Address County City Zip Code Cost 118. 6972 Lismore Dr Gwinnett Norcross
30093  $        90,672 119. 8415 N Pond Ct Clayton Riverdale 30274
 $        70,270 120. 1102 Greendale Ln Clayton Jonesboro 30238  $        77,071
121. 756 Four Winds Ln Clayton Jonesboro 30238  $        90,672 122. 2062 W
Morgans Bluff Ct DeKalb Lithonia 30058  $        72,537 123. 1324 Interlaken
Pass Clayton Jonesboro 30238  $        95,205 124. 5312 McCarter Station DeKalb
Stone Mountain 30088  $        81,151 125. 1249 Misty Meadows Ln Clayton Hampton
30228  $        81,604 126. 1748 Natchez Trl DeKalb Conley 30288
 $        81,151   Total of 9 Properties     Total  $      740,333

 



4

 

  

DPH ATLANTA, LLC Properties

 

No. Address County City Zip Code Cost 127. 5090 Windsor Forrest Ln Fulton
College Park 30349  $              68,419 128. 1779 Deer Crossing Way Clayton
Jonesboro 30236  $              76,445 129. 4433 Newton Estates Trl Clayton
Ellenwood 30294  $              70,712 130. 11171 Knotty Pine Pl Clayton Hampton
30228  $              57,334 131. 5696 Collonade Dr Clayton Rex 30273
 $              76,063 132. 838 Commerce Blvd Clayton Riverdale 30296
 $              63,067 133. 1478 Riverrock Trl Clayton Riverdale 30296
 $              63,067 134. 881 Hampton Hill Ct Gwinnett Lawrenceville 30044
 $              74,534 135. 7111 Brookview Way Clayton Riverdale 30274
 $              64,978 136. 2290 Chestnut Log Dr Douglas Lithia Springs 30122
 $              64,978 137. 8339 Reinosa Way Clayton Jonesboro 30236
 $              63,067 138. 285 Splitwood Ln Fulton Fairburn 30213
 $              66,890 139. 552 Simpson Place Dr Clayton Forest Park 30297
 $              80,268 140. 1149 Alford Rd DeKalb Lithonia 30058
 $              91,352 141. 633 Stone Harbor Pkwy SW Cobb Marietta 30060
 $              87,912 142. 2736 Norfair Loop DeKalb Lithonia 30038
 $              60,774 143. 3470 Valley Oaks Rd DeKalb Lithonia 30038
 $              64,978 144. 6847 Shangrila Way Clayton Riverdale 30296
 $              63,067 145. 7414 Grayson Dr Clayton Riverdale 30296
 $              63,067 146. 979 Brandon Hill Way Clayton Jonesboro 30238
 $              66,890 147. 11942 Lovejoy Crossing Blvd Clayton Hampton 30228
 $              66,890 148. 5120 Cochran Dr Fulton Union City 30291
 $              61,156 149. 7827 Taylor Cir Clayton Riverdale 30274
 $              63,067 150. 5549 Strathmoor Manor Cir DeKalb Lithonia 30058
 $              66,507 151. 2428 Butner Rd SW Fulton Atlanta 30331
 $              63,067 152. 5891 John St Cobb Austell 30106
 $              64,978 153. 225 DeerrunTrl Fulton Atlanta 30349
 $              64,978 154. 2453 Crestdale Cir SE DeKalb Atlanta 30316
 $              64,978 155. 1091 Commons Ct Clayton Jonesboro 30238
 $              70,712 156. 4956 Ivylog Ct DeKalb Lithonia 30038
 $              64,978 157. 1682 Hearthstone Ct Clayton Jonesboro 30236
 $              70,712 158. 111 Forest Pl Henry Stockbridge 30281
 $              64,978 159. 5497 Winslow Crossing DeKalb Lithonia 30038
 $              70,712 160. 6690 Vesta Brook Dr Clayton Morrow 30260
 $              63,067 161. 5297 Brentwood Rd Clayton College Park 30349
 $              61,156 162. 2755 Hunters Ct Clayton Hampton 30228
 $              68,419 163. 6265 Leverett Dr DeKalb Lithonia 30038
 $              64,978 164. 1724 Laurel Creek Cir DeKalb Lithonia 30058
 $              64,978 165. 5214 Alexander St Fulton Union City 30291
 $              68,419 166. 1012 Cone Rd Clayton Forest Park 30297
 $              64,978 167. 2734 Parkway Trl DeKalb Lithonia 30058
 $              64,978 168. 2646 Parkway Trl DeKalb Lithonia 30058
 $              66,890 169. 5811 Strathmoor Manor Cir DeKalb Lithonia 30058
 $              59,245 170. 2594 Capella Cir SW Fulton Atlanta 30331
 $              72,623 171. 3893 River Ridge Ct DeKalb Decatur 30034
 $              80,268 172. 2091 Dylan Ct Clayton Ellenwood 30294
 $              86,001 173. 6291 Valdez Dr Clayton Rex 30273
 $              68,419   Total of 47 Properties     Total  $         3,199,994

 

 

Total A-2 Sum: $11,436,656.00

 



5

